Citation Nr: 0911389	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals, amputation second toe, left 
foot.  

2.  Entitlement to a compensable evaluation for the service-
connected neuritis, fifth ray, status post resection of 
adventitious bursae, lateral aspect, left foot.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.  



REMAND

After a careful review of the record, the Board finds that 
the Veteran's increased evaluation claims must be remanded 
for further action.

The Veteran last underwent VA foot and amputation 
examinations in April 2004 and September 2004.  

In March 2009, the Veteran, through his service 
representative, asserted that the service-connected 
disabilities currently on appeal, including residuals of the 
amputation second toe, left foot and the service-connected 
neuritis, fifth ray, status post resection of adventitious 
bursae, lateral aspect, left foot, are worse then when 
examined in 2004.  

Given the reported worsening of the Veteran's symptoms since 
the previous VA examinations in April and September 2004, the 
Board finds that new VA examinations are necessary in order 
to decide the Veteran's claims.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination(s) in order to fully evaluate the current 
severity of his service-connected residuals, amputation 
second toe, left foot, and the service-connected neuritis, 
fifth ray, status post resection of adventitious bursae, 
lateral aspect, left foot.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy of the notice(s) of the examination sent to him by the 
pertinent VA medical facility at which the examination(s) is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claims.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating.  The letter 
should advise the Veteran of the 
respective duties of VA and a claimant in 
procuring evidence, and should invite the 
Veteran to provide VA with any evidence 
in his possession relevant to his claim 
that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
Veteran responds to the letter above, the 
RO should obtain the Veteran's VA 
treatment records since January 2005.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
appropriate VA examination(s) to 
determine the current severity of the 
service-connected residuals, amputation 
second toe, left foot, and the service-
connected neuritis, fifth ray, status 
post resection of adventitious bursae, 
lateral aspect, left foot.  

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include a 
discussion of the Veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should provide an assessment of the 
current severity of both the Veteran's 
service-connected residuals, amputation 
second toe, left foot, and the service-
connected neuritis, fifth ray, status post 
resection of adventitious bursae, lateral 
aspect, left foot, and should set forth 
all examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claims for an 
increased rating for the service-connected 
residuals, amputation second toe, left 
foot, and the service-connected neuritis, 
fifth ray, status post resection of 
adventitious bursae, lateral aspect, left 
foot, in light of all pertinent evidence 
and legal authority.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


